In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0534V
                                     Filed: September 6, 2019
                                          UNPUBLISHED


    ALEXANDRA MURRAY,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                       Shoulder Injury Related to Vaccine
    AND HUMAN SERVICES,                                       Administration (SIRVA)

                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On April 12, 2018, Alexandra Murray (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an
influenza (“flu”) vaccine on January 27, 2016, and that she subsequently suffered a
Shoulder Injury Related to Vaccine Administration (“SIRVA”). Petition at Preamble.
The case was assigned to the Special Processing Unit of the Office of Special Masters.



1
  The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On September 5, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner has satisfied the criteria
set forth in the Vaccine Injury Table for SIRVA.” Id. at 6-7. Respondent further agrees
that “DICP did not identify any other cause for petitioner’s left shoulder injury, and the
medical records outlined above demonstrate that she suffered the residual effects of her
condition for more than six months. Therefore, based on the record as it now stands,
petitioner has satisfied all legal prerequisites for compensation under the Vaccine Act.”
Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2